Kevin Kerr, OSB #080934
kevinkerr@schneiderlaw.com
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


      CINDY MAE KEPLINGER,                                                       3:20-cv-00162-JR
             Plaintiff,
                                                                     ORDER FOR ATTORNEY
           v.                                                   FEES UNDER 42 U.S.C. § 406(b)

      COMMISSIONER OF SOCIAL SECURITY,
            Defendant.



         After considering Plaintiff’s Unopposed Motion, Plaintiff’s Motion is hereby granted as

follows: Kevin Kerr is allowed an attorney’s fee under the Social Security Act, 42 U.S.C. § 406(b),

in the amount of $17,113.25, to be paid out of the claimant’s past-due benefits. Plaintiff’s counsel

shall refund the amount of $7,456.77 already received by counsel under the Equal Access to Justice

Act.

         Any funds withheld by the Commissioner in anticipation of an order under Section

406(b), less an administrative assessment pursuant to 42 US.C. 406(d), may be paid to NW

Disability benefits, LLC dba Kerr Robichaux & Carroll (TID XX-XXXXXXX), 1 PO Box 14490,

Portland, OR 97293, consistent with this order.

///


1
    Formerly known as Schneider Kerr & Robichaux.
///

      Dated this 2nd day of July, 2021.




                                           /s/ Jolie A. Russo
                                          ________________________________
                                          Jolie A. Russo
                                          United States Magistrate Judge
